UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
GREAT LAGOON, LLC,

                              Plaintiffs,
                                                        Case No. 2:18-cv-6548-SJF-GRB
               -against-
                                                        WELLS FARGO BANK NATIONAL
RANDY DODD, WELLS FARGO BANK                            ASSOCIATION'S NOTICE OF
NATIONAL ASSOCIATION, NOT IN ITS                        MOTION TO DISMISS THE
INDIVIDUAL CAPACITY, BUT SOLELY AS                      COMPLAINT
TRUSTEE FOR SRMOF II 2011-1 TRUST,

                              Defendant.

       Please take notice, that, upon the annexed declaration of Kathleen R. Fitzpatrick, dated

December 21, 2018, and the exhibits thereto, and the accompanying memorandum of law, dated

December 21, 2018, defendant Wells Fargo Bank National Association, not in its Individual

Capacity, but solely as Trustee For SRMOF II 2011-1 Trust will move this Court, before the

honorable Sandra J. Feuerstein, in the United States Courthouse, located at 100 Federal Plaza,

Central Islip, New York 11722, for an order pursuant to Fed. R. Civ. P. 12(b)(6) dismissing the

complaint in its entirety and such other and further relief as this Court deems just and proper.

Dated: December 21, 2018

                                              AKERMAN LLP

                                              By: s/ Kathleen R. Fitzpatrick
                                                  Kathleen R. Fitzpatrick
                                                  Jordan M. Smith
                                                  666 Fifth Avenue, 20th Floor
                                                  New York, New York 10103
                                                  Tel: 212-880-3800
                                                  kathleen.fitzpatrick@akerman.com
                                                  jordan.smith@akerman.com
                                                  Attorneys for Defendant
                                                  Wells Fargo Bank National
                                                  Association, not in its Individual
                                                  Capacity, but solely as Trustee for
                                                  SRMOF II 2011-1 Trust



                                                 1
